Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 22-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-14, and 21-25 of U.S. Patent No. 9,270,520  in view of Christensen et al (2010/0176106). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent application claims except for control circuitry configured to receive sensor data. However, Christensen discloses control circuitry configured to receive sensor data (par.62-63). Therefore, it would have been obvious to one ordinary skill in the art to modify the patent with control circuitry configured to receive sensor data as taught by Christensen in order to provide sensors such that to emit at least two laser beams and to detect reflection of said at least two laser beams from workpiece.  

Claims 22-41  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9712947 in view of Hillen et al (7643890). However, present application claims does not disclose control circuitry.  Hillen discloses control circuitry (fig.2-3). Therefore, it would have been obvious to one ordinary skill in the art to modify the patented Application with control circuitry configured to receive sensor data as taught by Hillen in order to form a communication network with bi-directional communication capabilities (Hillen, abstract).

Claims 22-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9119023 in view of Hillen et al (7643890).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent application claims except for control circuitry.  Hillen discloses control circuitry (fig.2-3). Therefore, it would have been obvious to one ordinary skill in the art to modify the patent with control circuitry configured to receive sensor data as taught by Hillen in order to form a communication network with bi-directional communication capabilities (Hillen, abstract).

Claims 22-41 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,449,498 in view of Kim et al (8471525). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hillen et al (7643890) in views of Feichinger et al (7045742).

 	For claim 22, Hillen teaches a method (abstract, lines 1-2), comprising: determining whether each of one or more welding-related devices (206, 208 or 214 as shown in fig.2) for use with a master node device (210 as shown in fig.2) (col.5, lines 26-35); facilitating wireless communication between the one or more welding-related devices (206, 208 or 214 as shown in fig.2) and the master node device (210 as shown in fig.2) via a short-range wireless communication network in response to determining that each of the one or more welding-related devices for use with the master node device (210 as shown in fig.2) (col.5, lines 26-35, col.6, lines 59-68 to col.7, lines 1-10)(examiner notes that the communication can be short or long based distance of portable construction); facilitating communication between the master node device (210 as shown in fig.2) and a welding power supply (212 as shown in fig.2) via a long-range communication link (col.5, lines 26-35, col.6, lines 59-68 to col.7, lines 1-10)(examiner notes that the communication can be short or long based distance of portable construction); and routing and prioritizing messages communicated between the one or more welding-related devices and the welding power supply (212 as shown in fig.2) (col.6, lines 59-68 to col.7, lines 1-10 and lines 30-45) (examiner notes messages are 
 	Hillen fails to teach one or more welding-related devices are authorized and certified.
	Feichinger teaches, similar welding communications, one or more welding-related devices (10, 16, 30 as shown in fig.1) are authorized and certified (col.6, lines 26-35). 
	Therefore, it would have been obvious to one ordinary skill in the art to modify welding communication of Hillen to include authorized and certified as taught and suggested by Feichinger for purpose of adapting to the relevant power outputs or frequencies authorized for this type of application simply by switching the micro-switch or merely by plugging in the jumper (Feichinger, col.6, lines 30-35).
 	For claim 23, Hillen, as modified by Feichinger, teaches wherein the long-range communication link comprises a wireless communication link having a transmission range of approximately 300 feet or more from the master node device to the welding power supply unit (212 as shown in fig.2) (col.5, lines 20-25).  	For claim 24, Hillen, as modified by Feichinger, teaches wherein the short-range wireless communication network comprises a wireless communication network having a transmission range (col.4, lines 15-25, col.5, lines 20-25, col.6, lines 59-68 and col.7, lines 1-10). However, Hillen does not expressly teach of approximately 20-25 feet from the master node device. 

 	Therefore, it would have been obvious to one ordinary skill in the art to modify welding communication of Hillen to include transmission range as taught and suggested by Feichinger for purpose of enabling a signal and/or data transmission to be run across a distance greater than the range of a transmitter and/or receiver system (Feichinger, col.6, lines 38-40). 	For claim 25, Hillen, as modified by Feichinger, teaches wherein the one or more welding-related devices (206, 208 or 214 as shown in fig.2) comprise first communication circuitry (the interaction communication link either wirelessly or wired between element 206, 208 or 214 to element 210 as shown in fig.2), the master node (210 as shown in fig.2) comprises second communication circuitry (the interaction communication link that is installed in element 210 either wirelessly or wired between element 210 to elements 206, 208 or 214 as shown in fig.2), and the wireless communication between the one or more welding-related devices and the master node is between the first communication circuitry of the one or more welding-related devices and the second communication circuitry of the master node (col.5, lines 20-35, col.6, lines 59-68 to col.7, lines 1-10).  	For claim 26, Hillen, as modified by Feichinger, teaches wherein the second communication circuitry of the master node device includes radio frequency (RF) 
	Hillen fails to teach one or more welding-related devices are authorized and certified.
	Feichinger teaches, similar welding communications, one or more welding-related devices (10, 16, 30 as shown in fig.1) are authorized and certified (col.6, lines 26-35). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761                                                                                                                                                                                                        030222